Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page
                                                                    JS-6 1 of 12




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     JAMES DAR, LLC,                      CV 21-5422 DSF (AGRx)
         Plaintiff,
                                          Order DENYING Plaintiff’s
                      v.                  Motion to Remand (Dkt. 9) and
                                          GRANTING Defendants’ Motion
     OJCOMMERCE, LLC, et al.,             to Transfer (Dkt. 10)
         Defendants.



           Plaintiff James Dar, LLC moves to remand this action to the
     California Superior Court for the County of Los Angeles. Dkt. 9
     (Remand Mot.). Defendants OJCommerce, LLC and OJCommerce.com,
     Inc. oppose. Dkt. 13 (Remand Opp’n). Defendants move for transfer to
     the Southern District of Florida. Dkt. 10 (Transfer Mot.). James Dar
     opposes. Dkt. 14 (Transfer Opp’n). The Court deems these matters
     appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
     Local Rule 7-15. James Dar’s Motion to Remand is DENIED and
     Defendants’ Motion to Transfer is GRANTED.

                              I. BACKGROUND

            This is a contract dispute. On April 30, 2021, James Dar brought
     suit in the Superior Court of California, County of Los Angeles to
     collect $55,642.84 in unpaid invoices. Dkt. 1-1 (Compl.) ¶ 25. In
     addition to requesting compensatory damages based on Defendants’
     breach of contract, James Dar also requests pre-judgment interest, and
     “attorney’s fees pursuant to the applicable agreement.” Compl., Prayer
     for Relief. According to James Dar, on January 21, 2021, James Dar
     sent Defendants a demand letter (the Demand Letter) notifying them
     that James Dar was entitled to the invoice amount plus statutory
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 2 of 12




     prejudgment interest in the amount of $1,097.28 and legal fees already
     incurred in the amount of $5,200. Compl. ¶¶ 25-26. According to
     James Dar, as of January 21, 2021, the amount in controversy totaled
     $61,940.12. Id. ¶ 26.

            On July 2, 2021, Defendants removed the case pursuant to 28
     U.S.C. sections 1441 and 1446, alleging complete diversity of
     citizenship between the parties. Dkt. 1 (Notice of Removal).

           On August 2, 2021, James Dar filed a motion for remand,
     alleging Defendants failed to satisfy 28 U.S.C. section 1332’s amount in
     controversy requirement. Remand Mot. at 5.

            The next day, on August 3, 2021, Defendants filed a motion to
     transfer the case to the United States District Court for the Southern
     District of Florida. Transfer Mot. at 1. Defendants allege a January 7,
     2020 E-Commerce Vendor Agreement (the Agreement or Vendor
     Agreement) between James Dar and OJCommerce governs the dispute
     and includes a mandatory forum selection clause requiring all disputes
     to be litigated in Broward County, Florida. Id. at 2; see also dkts. 10-2
     (Weiss Decl.) ¶¶ 4-5; 10-3 (Agreement) § 7.4.

                            II. LEGAL STANDARDS

     A.    Motion to Remand

            “Federal courts are courts of limited jurisdiction” and “possess
     only that power authorized by [the] Constitution and statute . . . .”
     Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A
     defendant may remove an action to federal court if the federal court
     could exercise subject matter jurisdiction over the action. 28 U.S.C.
     § 1441(a). “The removal statute is strictly construed against removal
     jurisdiction” and “[t]he defendant bears the burden of establishing that
     removal is proper.” Provincial Gov’t of Marinduque v. Placer Dome,
     Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). If a defendant fails to meet
     its burden of establishing the Court has subject matter jurisdiction, the
     suit is remanded. 28 U.S.C. § 1447(c).




                                         2
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 3 of 12




     B.    Motion to Transfer

            “For the convenience of parties and witnesses, in the interest of
     justice, a district court may transfer any civil action to any other
     district or division where it might have been brought or to any district
     or division to which all parties have consented.” 28 U.S.C. § 1404(a).
     “In the typical case not involving a forum-selection clause, a district
     court considering a § 1404(a) motion . . . must evaluate both the
     convenience of the parties and various public-interest considerations.”
     Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S.
     49, 62 (2013). “The calculus changes, however, when the parties’
     contract contains a valid forum-selection clause, which ‘represents the
     parties’ agreement as to the most proper forum.’” Id. at 63 (quoting
     Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988)).

            The presence of a valid forum-selection clause requires the
     district courts to adjust the usual § 1404(a) analysis in three ways:
     (1) “the plaintiff’s choice of forum merits no weight,” (2) the court
     “should not consider arguments about the parties’ private interests,”
     and (3) a “transfer of venue will not carry with it the original venue’s
     choice of law rules.” Id. at 63-64. Consequently, “a district court may
     consider arguments about public-interest factors only.” Id. at 64.
     “Public-interest factors may include the administrative difficulties
     flowing from court congestion; the local interest in having localized
     controversies decided at home; [and] the interest in having the trial of a
     diversity case in a forum that is at home with the law.” Id. at 64 n.6.
     But courts should “ordinarily transfer the case to the forum specified in
     that clause” and “[o]nly under extraordinary circumstances unrelated
     to the convenience of the parties should a § 1404(a) motion be denied.”
     Id. at 62.

                                III. DISCUSSION

     A.    Motion to Remand

            James Dar does not contest that it is a California limited liability
     company, nor does it contest that Defendants are Florida limited
     liability companies. Compl. ¶¶ 1-3. James Dar contends, however, that


                                         3
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 4 of 12




     Defendants have failed to show the amount in controversy exceeds
     $75,000. Remand Mot. at 3. The Court disagrees.

           “[W]hen a complaint filed in state court alleges on its face an
     amount in controversy sufficient to meet the federal jurisdictional
     threshold, such requirement is presumptively satisfied unless it
     appears to a ‘legal certainty’ that the plaintiff cannot actually recover
     that amount.” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699
     (9th Cir. 2007) (citing Sanchez v. Monumental Life Ins. Co., 102 F.3d
     398, 402 (9th Cir. 1996)). However, “where it is unclear or ambiguous
     from the face of a state-court complaint whether the requisite amount
     in controversy is pled . . . [t]he removing defendant bears the burden of
     establishing, by a preponderance of the evidence, that the amount in
     controversy exceeds” $75,000. Id. (quoting Sanchez, 102 F.3d at 404).

            Here, the complaint alleges “the amount in controversy exceeds”
     $25,000 and seeks $55,642.84 in unpaid invoices, prejudgment interest,
     and attorney’s fees. Compl. ¶¶ 25-26; see also Prayer for Relief. James
     Dar’s Demand Letter sought statutory prejudgment interest in the
     amount of $1,097.28 and legal fees already incurred in the amount of
     $5,200. Compl. ¶¶ 25-26. 1 According to James Dar, as of January 21,
     2021, the amount in controversy totaled $61,940.12. Id. ¶ 26. Because
     it is unclear from the face of the complaint whether the amount in
     controversy is met, Defendants must show that it is met by a
     preponderance of the evidence.




     1 The Court overrules James Dar’s evidentiary objection to Defendants’
     “reference to a [sic] reliance upon” the Demand Letter in their motion to
     transfer and opposition to James Dar’s motion to remand. See Dkt. 17 at 2.
     The Ninth Circuit has held that Federal Rule of Evidence 408 does not
     prohibit the use of settlement offers in determining the amount in
     controversy. See Cohn v. Petsmart, Inc., 281 F.3d 837,840 n.3 (9th Cir. 2002)
     (“We reject the argument that Fed.R.Evid. 408 prohibits the use of settlement
     offers in determining the amount in controversy.”). In any event, the Court
     relied only on information provided by James Dar in its complaint.



                                          4
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 5 of 12




            Defendants allege the $55,642.84 James Dar seeks for unpaid
     invoices plus the attorney’s fees James Dar seeks satisfies the amount
     in controversy. Notice of Removal ¶¶ 8-13; see also Remand Opp’n at 5-
     6. In support of their Notice of Removal, Defendants provide the
     declaration of Shlomo Y. Hecht, who declares that based on Hecht’s
     experience, the estimated attorney’s fees likely to be incurred by James
     Dar for work after the Demand Letter was sent are $68,600, which
     would bring the amount in controversy to $124,242.84. Dkt. 1-5 (Hecht
     Decl.) ¶8. Hecht estimates that James Dar’s counsel will or has spent
     10 hours consulting with their client; 2 hours drafting the complaint; 6
     hours preparing written discovery; 6 hours responding to written
     discovery; 6 hours engaging in activities related to discovery motions;
     24 hours preparing for, taking, and defending depositions; 50 hours
     preparing for trial; and 40 hours engaging in trial and post-trial
     activities, for a total of 196 hours. Id. Hecht multiplied 196 hours by
     counsel’s hourly rate of $350, totaling $68,600.

            James Dar contends Defendants’ analysis of its expected
     attorneys’ fees is unreasonable primarily because of the relationship
     counsel has with James Dar, and contends the attorneys’ fees “will not
     be near $20,000 for this matter.” Dkt. 16 (Remand Reply) at 3. James
     Dar’s counsel declares that he agreed to work on this matter at a
     reduced rate of $300 instead of its usual $500 per hour, and
     (incorrectly) states Defendants failed to “discuss where they would even
     get 196 hours from” for this “simple collections matter.” Remand Mot.
     at 4; Remand Reply at 5.

            Based on the $5,200 James Dar incurred as of the filing of the
     complaint plus the $3,980 it requested in attorneys’ fees for bringing its
     motion to remand, it appears counsel has spent at least 30.6 hours
     litigating this case so far, which represents $9,180 in attorneys’ fees
     ($5,200 + $ 3,980 / $300 = 30.6 hours). See Compl.; see also Remand
     Reply at 5. The attorneys’ fees incurred by James Dar to date plus the
     $55,642.84 in disputed invoices already amounts to $64,822.84.

           The Court concludes, based on extensive experience, that this
     case cannot be prosecuted for $20,000 in fees. Counsel’s suggestion


                                         5
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 6 of 12




     that he would “engage in a conversation” with his client as to how to
     limit attorneys’ fees if the case became complex, Dkt. 9-1 (Rojani Decl.)
     at ¶ 12, does not defeat jurisdiction – and seems unnecessary in light of
     the claim that there is an attorneys fees clause in the contract. Prayer
     for Relief. Spending 196 hours litigating this matter is, the Court
     hopes, unlikely, but given the amount of time James Dar’s counsel has
     already expended in bringing this suit and before the commencement of
     discovery, discovery-related motions practice, motions for summary
     judgment, and trial, the Court finds 98 hours is a very reasonable
     estimate of the time needed to litigate this case. 2 See Brooks v. Ford
     Motor Co., CV 20-302 DSF (KKx), 2020 WL 2731830, at *3 (C.D. Cal.
     May 26, 2020) (“[T]he amount in controversy reflects the maximum
     recovery the plaintiff could reasonably recover,” not simply the amount
     plaintiff is most likely to recover) (quoting Arias v. Residence Inn by
     Marriott, 936 F.3d 920, 927 (9th Cir. 2019)).

           Defendants have met their burden to establish by a
     preponderance of the evidence that the maximum potential attorneys’
     fees plus the $55,642.92 in unpaid invoices exceeds $75,000 ($55,642.92
     + (98 hours x $300) = $85,042.92)). The motion for remand is DENIED.

     B.    Motion to Transfer

           Defendants allege this matter should be transferred to the
     Southern District of Florida because the Agreement governing the
     business relationship between Defendants and James Dar contains a
     choice of law and forum selection clause:

           All disputes regarding the construction, interpretation and
           the parties’ obligations under this Vendor Agreement shall
           be governed by the laws of the State of Florida . . . . The
           venue and jurisdiction for the resolution of any such
           disputes shall be exclusively in the State or Federal courts
           located in the State of Florida, Broward County.


     2Notably, in Defendants’ fees calculation, they did not include fees related to
     the pending motion to transfer and motion to remand.



                                            6
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 7 of 12




     Agreement § 7.4 (emphasis added).

           1.    The Agreement’s Forum Selection Clause is Valid
                 and Enforceable

            Before engaging in the analytical framework under Atlantic
     Marine, the Court must first determine whether the forum-selection
     clause is valid and enforceable. See id. at 63 n.5 (“presuppos[ing] a
     contractually valid forum-selection clause”). “A forum selection clause
     is presumptively valid; the party seeking to avoid a forum selection
     clause bears a ‘heavy burden’ to establish a ground” that renders the
     clause unenforceable. Doe 1 v. AOL LLC, 552 F.3d 1077, 1083 (9th Cir.
     2009) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 17
     (1972)). A forum-selection clause is controlling unless the plaintiff
     makes a “strong showing that: (1) the clause is invalid due to ‘fraud or
     overreaching,’ (2) ‘enforcement would contravene a strong public policy
     of the forum in which suit is brought, whether declared by statute or by
     judicial decision,’ or (3) ‘trial in the contractual forum will be so gravely
     difficult and inconvenient that [the litigant] will for all practical
     purposes be deprived of his day in court.’” Yei A. Sun v. Advanced
     China Healthcare, Inc., 901 F.3d 1081, 1088 (9th Cir. 2018) (quoting
     Bremen, 407 U.S. at 15, 18).

           To establish the invalidity of the forum-selection clause due to
     fraud or overreaching, James Dar must “show that the inclusion of that
     clause in the contract was the product of fraud or coercion.” Peterson v.
     Boeing Co., 715 F.3d 276, 280 (9th Cir. 2013). Overreaching includes
     conduct short of fraud, involving “undue influence” or “overweening
     bargaining power.” See Bremen, 407 U.S. at 12.

            James Dar does not dispute the validity of the forum selection
     clause contained in the Agreement. Instead it contends the forum
     selection clause should not be enforced because it would be
     “unreasonable and unjust” for four reasons: (1) Defendants breached
     the Agreement they rely on to transfer the case to Florida; (2) the suit
     is based on unpaid invoices that contain a California forum selection
     clause; (3) Defendants “do business all over the country including



                                           7
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 8 of 12




     California”; and (4) “this is a simple, straight forward collections case
     that belongs in state court.” Transfer Opp’n at 2. The Court disagrees
     with all four arguments.

            First, James Dar’s argument that Defendants cannot invoke the
     forum selection clause because Defendants “breached the Vendor
     Agreement” is meritless. Transfer Opp’n at 3. Indeed, James Dar fails
     to cite any supporting authority for its assertion and courts routinely
     enforce a forum selection clause in a contract allegedly breached by the
     party invoking the clause. See, e.g., Tanious v. Landstar Sys., Inc., No.
     CV 19-1067 DSF (SHKx), 2020 WL 3166610, at *1, *4 (C.D. Cal. June
     15, 2021) (enforcing forum selection clause contained in agreement
     breached by the defendant); Friday & Cox, LLC v. FindLaw, Civ. Action
     No. 180532, 2018 WL 3912829, at *6 (W.D. Pa. Aug. 16, 2018)
     (“Plaintiff's reliance on its breach of contract allegations is not
     sufficient to show the forum-selection clause is invalid.”); Beaubois v.
     Accolade Constr. Grp., Inc., No. 15 Civ. 05302 (GBD), 2016 WL 94255,
     at *1 (S.D.N.Y. Jan. 7, 2016) (rejecting the plaintiff’s reliance on the
     principle “that a material breach discharges the non-breaching party
     from future performance” and explaining courts “routinely enforce
     forum-selection clauses against plaintiffs alleging breach of
     contract[.]”).

            Second, James Dar contends the invoices sent to Defendant each
     contained their own forum selection clause stating the “forum for any
     legal issues that may arise regarding the Invoices with be in
     California.” Transfer Opp’n at 4. James Dar attaches a “Standard
     Terms and Conditions of Sale (Order Acknowledgment/Invoice)” that
     was purportedly “included on each of the Invoices sent to Defendants.”
     Transfer Opp’n at 3; see also dkt. 14-1 (Acknowledgment). Defendants
     respond, “there is no evidence that the supposed ‘relevant portion of the
     invoices’ actually appeared on any of those sent to OJC or that OJC had
     any knowledge of the ‘portion.’” Dkt. 15 (Transfer Reply) at 5. The
     invoices submitted by Defendants in connection with their motion to
     transfer do not include an Acknowledgment. See dkt. 10-6 (Invoices).
     Nor is the Acknowledgment signed by or directed at Defendants. See
     Acknowledgment.


                                         8
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 9 of 12




           Between an Agreement that was negotiated and signed by James
     Dar and a boilerplate Acknowledgment that may or may not have been
     received or seen by Defendants, the Court finds the Agreement
     controls. Plastoform Indus. Ltd. V. Monster LLC, No. 18-cv-02805-
     YGR, 2018 WL 10562845 (N.D. Cal. Sept. 6, 2018) is persuasive. In
     Plastoform, the parties entered into a manufacturing and supply
     agreement in which the plaintiff would supply products to the
     defendant. Id. at *1. The defendant issued purchase orders to the
     plaintiff and the plaintiff sent a corresponding invoice and the goods to
     the defendant. Id. The defendant argued the supply agreement
     contained a binding arbitration clause while the plaintiff asserted the
     purchase order contained a California choice of law and forum selection
     clause. Id.

             The court in Plastoform concluded the terms included in the
     purchase orders did not supersede the supply agreement because (1)
     any modifications were required to be signed by both parties and (2) the
     supply agreement included a provision expressly rejecting the inclusion
     of plaintiff’s boilerplate terms. Id. at *3. Similarly here, the
     Agreement includes an “Entire Agreement” clause, which states the
     Agreement “constitutes the entire agreement between the parties” and
     “[a]ll changes to th[e] Vendor Agreement must be in writing and signed
     by both parties.” Agreement § 8. James Dar’s Acknowledgment is
     unsigned by either party and therefore, as in Plastoform, the
     Agreement controls.

            Further, the Vendor Agreement covers this dispute. James Dar
     argues the forum selection clause contained in the Agreement is not
     enforceable here because the “Vendor Agreement is simply not at issue
     in this matter – that was the contracted how [sic] the parties would
     interact with one another and it authorized James Dar to issue its own
     invoices.” Transfer Opp’n at 3. The Court disagrees. The Agreement
     negotiated and signed by James Dar states, “the parties desire to enter
     into this Agreement to set forth the obligations and responsibilities of
     each in connection with their contractual relationship.” Agreement at
     1. Moreover, section 1.7 states, “OJCommerce agrees to pay Vendor for
     Services rendered in the amount set forth after the receipt of a correct


                                         9
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 10 of 12




     invoice from Vendor. OJCommerce will pay all undisputed invoice
     amounts within 30 days of invoice date.” Agreement § 1.7. The
     Agreement sets forth Defendants’ obligations to pay invoice amounts
     within 30 days. This is, therefore, a dispute “regarding the
     construction, interpretation and the parties’ obligations under this
     Vendor Agreement,” id., and is governed by the Vendor Agreement.

            James Dar’s third and fourth arguments are also unpersuasive.
     Where, as here, the parties negotiated and signed an agreement
     containing a Florida forum selection clause, it is irrelevant that
     Defendants “do business all over the country including California” or
     that in James Dar’s opinion, “this is a simple, straight forward
     collections case that belongs in state court.” See Transfer Opp’n at 2, 7-
     8.

           2.     Public Interest Factors

           Having concluded that the forum selection is valid and
     enforceable, the Court may consider only the public interest factors
     enumerated in § 1404(a). Atl. Marine, 571 U.S. at 64. 3 Public interest
     factors “may include ‘the administrative difficulties flowing from court
     congestion; the local interest in having localized controversies decided
     at home; [and] the interest in having the trial of a diversity case in a
     forum that is at home with the law.’” Id. at 62 n.6 (quoting Piper
     Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). “Because those
     factors will rarely defeat a transfer motion, the practical result is that
     forum selection clauses should control except in unusual cases.” Id. at
     64.

           Court Congestion. Defendants claim “judges in the Southern
     District of Florida undoubtedly bear the similar caseloads to those in

     3 James Dar’s argument about its private interests, see Transfer Opp’n at 8,
     has no place in this analysis and the Court therefore does not consider it. See
     Sun, 901 F.3d at 1091 (“Where the parties have agreed to a forum-selection
     clause, they ‘waive the right to challenge the preselected forum as
     inconvenient or less convenient for themselves or their witnesses, or for their
     pursuit of the litigation.’” (quoting Atl. Marine, 571 U.S. at 64)).



                                           10
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 11 of 12




     this district and the districts take roughly the same amount of time to
     resolve civil suit.” Transfer Reply at 9 (citing Tanious, 2020 WL
     3166610, at *6). James Dar does not address court congestion.
     Although statistics on this issue are publicly available, the Court
     declines to do the parties’ work for them. This factor is neutral.

            Familiarity with the Law. James Dar argues “[t]here can be
     no doubt that this Court has a higher degree of familiarity with the
     relevant California laws than the Florida District Court” and
     “Plaintiff’s Complaint is based exclusively on California law, including
     causes of action under California Civil Code, Business and Professions
     Code, and California common law.” Transfer Opp’n at 6. Despite the
     fact that it does not appear from the face of James Dar’s complaint that
     it has included causes of action for anything other than common law
     breach of contract, common count, and alter ego liability, Defendants
     note the Agreement also contains a choice of law provision governing
     the dispute. Transfer Mot. at 9. Regardless of whether California or
     Florida law applies, “federal judges routinely apply the law of a State
     other than the State in which they sit.” Atl. Marine, 571 U.S. at 67 .
     James Dar identifies no “exceptionally arcane features” of California
     contract law “that are likely to defy comprehension by a federal judge
     sitting in [Florida].” Id. at 68. This factor does not weigh against
     Defendants.

           California’s Interest. James Dar raises California’s “strong
     interest in ensuring that its citizens are not cheated by foreign
     corporations doing business in [its] state.” Transfer Opp’n at 8.
     Assuming this factor weighs against transfer, this limited interest is
     not enough to tip the balance toward denial of Defendants’ motion.

           In all, James Dar has failed to establish that this is an
     “exceptional case” that defeats application of a valid forum selection
     clause. See Atl. Marine, 571 U.S. at 64 (public interest factors “will
     rarely defeat” a motion to transfer and therefore “forum-selection
     clauses should control except in unusual circumstances”).




                                        11
Case 0:21-cv-61901-RS Document 20 Entered on FLSD Docket 09/09/2021 Page 12 of 12




                                IV. CONCLUSION

         For the reasons set forth above, James Dar’s Motion to Remand is
     DENIED and Defendants’ Motion to Transfer is GRANTED.

        IT IS SO ORDERED.



      Date: September 9, 2021               ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                       12
